UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7287



HAROLD E. ANDERSON,

                                              Plaintiff - Appellant,

          versus


EDDIE PEARSON, in his individual capacity;
LARRY HUFFMAN, Regional Director, Virginia
Department of Corrections; GENE JOHNSON,
Director, Virginia Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-1292-7)


Submitted:   January 30, 2004          Decided:     February 13, 2004


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel M. Schember, GAFFNEY & SCHEMBER, P.C., Washington, D.C., for
Appellant.   Jerry W. Kilgore, Attorney General, Mark R. Davis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Harold E. Anderson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Anderson v. Pearson, No. CA-02-1292-7 (W.D. Va. July 21, 2003). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -